COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                   No. 08-20-00083-CV
                                                  §
  IN THE INTEREST OF                                                 Appeal from the
                                                  §
  A.E.E. AND G.D.E.,                                               388th District Court
                                                  §
  Minor Children.                                                of El Paso County, Texas
                                                  §
                                                                  (TC# 2015DCM6590)
                                                  §

                                  MEMORANDUM OPINION

       Appellant D.E. has filed a motion to dismiss this appeal. See TEX.R.APP.P.

42.1(a)(1)(governing voluntary dismissals by an appellant). In his motion, D.E. states that he did

not intend to file a notice of appeal with this Court at the present time. Rather, he was attempting

to file a notice of appeal appealing a decision from the associate judge of the 388th District Court

to the presiding judge of the 388th District Court for a de novo hearing, and that the notice of

appeal was erroneously forwarded to this Court by a trial court clerk and docketed in this Court as

an appeal from the 388th District Court. D.E. states that this appeal was taken in error.

       The motion to dismiss is granted. This action is dismissed.


April 30, 2020
                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Ferguson, Judge
Ferguson, Judge (Sitting by Assignment)